Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “mobile communication device” in claim 1 and “a third party communication device” in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. As noticed in paragraph 0005, the mobile communication device includes one of a smartphone, a computer tablet, or a computer laptop. As noticed in paragraph 0026, the third party communication device is a commercially available, "off-the-shelf," communication device which is manufactured and sold by a party separate and discrete from the manufacturer of the power supply 103. For example, the mobile device can be a communication device from Apple, Inc., Motorola, Samsung, Nokia, Dell, IBM, RIM, or similar manufacturer.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 2 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MEESS (US 2018/0130377).
Regarding claim 1, MEESS teaches a welding or cutting system (400), comprising: a welding or cutting power supply (450) to respectively perform welding or cutting operations (p.0066); and a mobile communication device (combination of programmable processor-based subsystem 410, image capture device 470, welding user interface 430 and spatial tracker 420) having a camera (image capture device 470), a display (430A), and a motion sensor device (spatial tracker 420), wherein the mobile communication device includes a mobile communication programming application (as the processor-based subsystem is programmable, there has to be some sort of application to accomplish this) and a welding or cutting programming application (p.0095; p.0068) installed thereon, the welding or cutting programming application programmed to: generate displayed imagery of an object of a welding or cutting environment and make a measurement of the object (p.0066-0067; p.0069), using the camera and the display and the motion sensor device, at least in part by overlaying augmented reality imagery onto the displayed imagery of the object as a user positions the mobile communication device with respect to the object (p.0064; p.0066; p.0084; p.0086), correlate the measurement to one or more welding or cutting operational parameters, and facilitate communication of the one or more welding or cutting operational parameters from the mobile communication device to the welding or cutting power supply (p.0069; p.0095), wherein the one or more welding or cutting operational parameters are for use by the welding or cutting power supply to control a welding or cutting operation of the welding or cutting operations (p.0095).
Regarding claim 2, MEESS teaches the welding or cutting system as set forth above, wherein the mobile communication device is a third party communication device (the logic processor-based subsystem 410 comprises a computer, and the computer is capable of being a third party computer; p.0068).
Regarding claim 8, MEESS teaches the welding or cutting system as set forth above, wherein the mobile communication device operates the welding or cutting power supply from a remote location via a wireless connection (p.0051; p.0093; p.0099).

Claims 10-13 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schneider (US 2019/0340954).
Regarding claim 10, Schneider teaches a welding or cutting system (100), comprising: a welding or cutting power supply (102) to respectively perform welding or cutting operations (p.0033-0034); and a mobile communication device (126) having a camera (204), wherein the mobile communication device includes a mobile communication programming application and a welding or cutting programming application installed thereon (p.0046; p.0075; p.0086; p.0088), the welding or cutting programming application programmed to: acquire one or more images of a welding or cutting environment via the camera (p.0038; p.0045; p.0047-0049; p.0059; p.0061-0063; p.0067; p.0071-0074), analyze the one or more images to generate analysis results (p.0047; p.0058-0059), correlate the analysis results to one or more welding or cutting operational parameters (p.0047; p.0058-0059), and facilitate communication of the one or more welding or cutting operational parameters from the mobile communication device to the welding or cutting power supply (p.0068; p.0082), wherein the one or more welding or cutting operational parameters are for use by the welding or cutting power supply to control a welding or cutting operation of the welding or cutting operations (p.0068; p.0082). 
Regarding claim 11, Schneider teaches the welding or cutting system as set forth above, wherein the mobile communication device is a third party communication device (smartphone, computer tablet or computer laptop 126 is capable of being a third party communication device; p.0016).
Regarding claim 12, Schneider teaches the welding or cutting system as set forth above, wherein the mobile communication device includes one of a smartphone, a computer tablet, or a computer laptop (p.0016).
Regarding claim 13, Schneider teaches the welding or cutting system as set forth above, wherein an analysis of the one or more acquired images includes one or more of performing image processing, determining relational distance measurements, determining angular measurements, determining a type of material to be welded or cut in the welding or cutting environment, and determining a type of welding or cutting equipment present in the welding or cutting environment (abstract).
Regarding claim 15, Schneider teaches the welding or cutting system as set forth above, wherein the mobile communication device operates the welding or cutting power supply from a remote location via a wireless connection (p.0051; p.0068).
Regarding claim 16, Schneider teaches the welding or cutting system as set forth above, wherein the mobile communication device stores identification information of the welding or cutting power supply and uses the identification information to control the operation of the welding or cutting power supply (p.0047).
Regarding claim 17, Schneider teaches a welding or cutting system (100), comprising: a welding or cutting power supply (102) to respectively perform welding or cutting operations (p.0033-0034); and a mobile communication device (126) having a camera (204), a display (206), and a motion sensor device (224), wherein the mobile communication device includes a mobile communication programming application and a maintenance/service augmented reality application installed thereon (p.0069), the maintenance/service augmented reality application programmed to: acquire and display real-time imagery of a portion of a welding or cutting environment via the camera and display of the mobile communication device (p.0037; p.0069), recognize elements of the portion of the welding or cutting environment being displayed, and overlay augmented information on the real-time imagery of the portion of the welding or cutting environment, based on the elements as recognized, to aid a user in maintaining or servicing the portion of the welding or cutting environment (p.0037; p.0069; p.0083).
Regarding claim 18, Schneider teaches the welding or cutting system as set forth above, wherein the mobile communication device is a third party communication device (smartphone, computer tablet or computer laptop 126 is capable of being a third party communication device; p.0016).
Regarding claim 19, Schneider teaches the welding or cutting system as set forth above, wherein the mobile communication device includes one of a smartphone, a computer tablet, or a computer laptop (p.0016).
Regarding claim 20, Schneider teaches the welding or cutting system as set forth above, wherein the augmented information includes at least one of computer generated text, numbers, or graphics (p.0037; p.0069; p.0083).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over MEESS in view of Petrilla (US 2013/0112673).
Regarding claim 3, MEESS teaches all the elements of the claimed invention as set forth above, except for, wherein the mobile communication device includes one of a smartphone, a computer tablet, or a computer laptop.
Petrilla teaches a welding or cutting system (100) having a mobile communication device (103) coupled to the power supply (101) for control of the power supply (abstract), wherein the mobile communication device includes one of a smartphone, a computer tablet, or a computer laptop (p.0016).
Therefore, it would have it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the system of MEESS, with Petrilla, by providing a smartphone, a computer tablet, or a computer laptop, instead of the computer of MEESS, to make it more portable.
Regarding claim 7, MEESS teaches all the elements of the claimed invention as set forth above, except for, wherein the mobile communication device has a security key which is transmitted to the welding or cutting power supply prior to operation of the welding or cutting power supply, and wherein the welding or cutting power supply will not operate unless the security key is determined to be an authorized security key by the welding or cutting power supply.
Petrilla teaches a welding or cutting system (100) having a mobile communication device (103) having a security key which is transmitted to the welding or cutting power supply (101) prior to operation of the welding or cutting power supply (p.0033), and wherein the welding or cutting power supply will not operate unless the security key is determined to be an authorized security key by the welding or cutting power supply (p.0033).
Therefore, it would have it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the system of MEESS, with Petrilla, by providing a security key to allow power supply operation, so only authorized users are able to operate the power supply.
Regarding claim 9, MEESS teaches all the elements of the claimed invention as set forth above, except for, wherein the mobile communication device stores identification information of the welding or cutting power supply and uses the identification information to control the operation of the welding or cutting power supply.
Petrilla teaches a welding or cutting system (100) having a mobile communication device (103) that stores identification information of the welding or cutting power supply (101) and uses the identification information to control the operation of the welding or cutting power supply (p.0024).
Therefore, it would have it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the system of MEESS, with Petrilla, by storing identification information of the welding or cutting power supply in the mobile communication device, so multiple power sources can be operated by the mobile communication device.
Claims 4, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over MEESS in view of Hsu (US 2016/0267806).
Regarding claim 4, MEESS teaches all the elements of the claimed invention as set forth above, except for, wherein the object is a workpiece to be welded or cut and the measurement corresponds to a thickness of the workpiece.
Hsu teaches a welding or cutting system (10) comprising a mobile device (p.0096) having a processor (410), wherein the processor measures a thickness of the workpiece to be welded or cut (p.0067).
Therefore, it would have it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the system of MEESS, with Hsu, by measuring the thickness of the workpiece, to assure proper welding.
Regarding claim 5, MEESS teaches all the elements of the claimed invention as set forth above, except for, wherein the object is a consumable welding wire and the measurement corresponds to a diameter of the consumable welding wire.
Hsu teaches a welding or cutting system (10) comprising a mobile device (p.0096) having a processor (410), wherein the processor measures a diameter of the consumable welding wire (p.0237; Fig. 15).
Therefore, it would have it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the system of MEESS, with Hsu, by measuring the diameter of the consumable welding wire, to assure that the proper wire size is being used.
Regarding claim 6, MEESS teaches all the elements of the claimed invention as set forth above, except for, wherein the object is a welding groove between two workpieces to be welded together and the measurement corresponds to a width or depth of the welding groove. 
Hsu teaches a welding or cutting system (10) comprising a mobile device (p.0096) having a processor (410), wherein the processor measures a width or depth of the welding groove between two workpieces to be welded together (p.0237; Fig. 15).
Therefore, it would have it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the system of MEESS, with Hsu, by measuring the width or depth of the welding groove between two workpieces to be welded together, to assure there is no misalignment or too large gap between the workpieces.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Schneider in view of Petrilla (US 2013/0112673).
Regarding claim 14, Schneider teaches all the elements of the claimed invention as set forth above, wherein the mobile communication device has a security key which is transmitted to the welding or cutting power supply prior to operation of the welding or cutting power supply, and wherein the welding or cutting power supply will not operate unless the security key is determined to be an authorized security key by the welding or cutting power supply.
Petrilla teaches a welding or cutting system (100) having a mobile communication device (103) having a security key which is transmitted to the welding or cutting power supply (101) prior to operation of the welding or cutting power supply (p.0033), and wherein the welding or cutting power supply will not operate unless the security key is determined to be an authorized security key by the welding or cutting power supply (p.0033).
Therefore, it would have it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the system of Schneider, with Petrilla, by providing a security key to allow power supply operation, so only authorized users are able to operate the power supply.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2016/0163221, US 2007/0262065, US 2003/0071024 and US 7,294,808.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBA T ROSARIO-APONTE whose telephone number is (571)272-9325. The examiner can normally be reached M to F; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBA T ROSARIO-APONTE/
Examiner, Art Unit 3761                                                                                                                                                                                             
07/02/2022

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761